           Case 1:21-cv-00298-NONE-JLT Document 7 Filed 03/31/21 Page 1 of 2


1
 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   ORLANDO GARCIA,                                        Case No. 1:21-cv-00298-NONE-JLT
12                     Plaintiff,                            [PROPOSED] ORDER GRANTING
                                                             STIPULATION TO EXTEND TIME TO
13          v.                                               RESPOND TO INITIAL COMPLAINT
14   OM SRI SAI HOSPITALITY, INC., a California              (Doc. 6)
     Corporation; and Does 1-10,
15
                       Defendants.
16

17          In light of the Parties’ Stipulation and good cause appearing therefor, the Court hereby GRANTS

18   the Parties’ Stipulation and ORDERS that Defendant Om Sri Sai Hospitality, Inc. shall have an

19   extension of time of 30 days in which to respond to Plaintiff’s Complaint to May 5, 2021.

20
21
     IT IS SO ORDERED.
22

23       Dated:   March 30, 2021                              _ /s/ Jennifer L. Thurston
                                                 CHIEF UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28




     1
         Case 1:21-cv-00298-NONE-JLT Document 7 Filed 03/31/21 Page 2 of 2


1
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                           1
     1
